Title: To Thomas Jefferson from George Logan, 27 February 1801
From: Logan, George
To: Jefferson, Thomas



My Dear Friend
Lancaster Feby 27: 1801—

This Letter will be delivered to you by Mr: P: C: Lane of Virginia; but who has for several years resided in Pennsylvania, he is a Representative in our Legislature from the County of Fayette. I beg leave to refer you to him for information respecting the situation of parties in this State. he is well acquainted with the Governor, and in some degree with his opinions respecting public affairs
Your election has relieved my mind from great anxiety, respecting my Country. You have an arduous task before you. I pray to God that you may be enabled to select Men of the strictest honor & probity to assist you—
Permit me to suggest to your consideration, two objects; which I consider of National importance & which merits the earliest attention in your administration
The first: To take prompt & decided measures to countenance & promote the Useful Arts, and Manufactures in the United States. As long as we are dependent on Great Britain for our cloathing and other necessaries; we must be influenced by her baneful politics—
The second object, is, to pay attention to the Northern Powers of Europe. It is of immense importance to the small Governments or States of Europe, & not less to our own Country, that the Sea, as the great high way of all Nations, should be perfectly free. No period was ever more favorable to accomplish this great object than the present. The monopolising spirit, and the outrages of the English, has awakened the jealousy of the Emperor of Russia, he is a perfect Russ, considering no Country or People equal to his own. The King of Denmark is said to have virtuous & enlightened Ministers. The young king of Sweden is influenced by his Uncle, the Duke De Surdimania, who conducted the affairs of that kingdom with  considerable prudence during the minority of the king. I had the pleasure of being frequently in his company at Rome in the Winter of 1780; he is not a Man of eminent abilities, but of an honest heart & a sound understanding. The king of Prussia is perfectly alive to every thing useful or honorable to his Country. The Batavian Republic will find it their interest to unite in any general measure to effect the perfect freedom of Commerce. Whether it may be thought proper for the United States to join an armed neutrality of the Northern Powers; it is undoubtedly the interest of this Country to promote it, as the most effectual measure to destroy the present domineering power of England; & by engaging France in the measure commit her honor to support it, when she hereafter may become more powerful at Sea than any other Nation: This is to be looked for—
I am informed Mr Short has been appointed by the President to negociate with France; he is by no means in as high estimation in France as Mr: Barlow—the latter is a Man of talents, & undoubted integrity.
I return to Stenton tomorrow. the Legislature will adjourn this day
I am with Sentiments of the highest Respect Your Friend

Geo. Logan

